                                          Case 3:14-cv-02346-JCS Document 527 Filed 01/27/21 Page 1 of 2




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         DAVID WIT, et al.,
                                   5                                                        Case No. 14-cv-02346-JCS
                                                        Plaintiffs,                         Related Case No. 14-cv-05337 JCS
                                   6
                                                 v.
                                   7                                                        ORDER OVERRULING
                                         UNITED BEHAVIORAL HEALTH,                          DEFENDANT’S OBJECTIONS TO
                                   8                                                        TERMS OF APPOINTMENT OF
                                                        Defendant.                          SPECIAL MASTER
                                   9
                                                                                            Dkt. No. 525
                                  10     GARY ALEXANDER, et al.,
                                  11
                                                        Plaintiffs,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         UNITED BEHAVIORAL HEALTH,
                                  14
                                                         Defendant.
                                  15

                                  16

                                  17          In its November 3, 2020 Remedies Order, the Court resolved to “appoint, at UBH’s
                                  18   expense, a Special Master to serve as an independent monitor to oversee and verify UBH’s
                                  19   compliance with the Remedies Order, including UBH’s faithful implementation of the training
                                  20   program, disclosures and reprocessing procedures ordered [t]herein.” Dkt. No. 491. Pursuant to
                                  21   Rule 53(b)(1), the Court invited the parties to propose candidates for appointment as special
                                  22   master and the Court then gave notice of its intent to appoint one of the proposed candidates, Mr.
                                  23   Douglas Young. Dkt. No. 516. Mr. Young supplied an affidavit stating that he is aware of no
                                  24   grounds for disqualification under 28 U.S.C. § 455, which was filed with the Court’s Order. Id.
                                  25   The parties were given an opportunity to object to Mr. Young’s appointment but no objections
                                  26   were raised. The Court then gave the parties notice of the content of its proposed Rule 53
                                  27   appointment Order (“Court’s Proposed Appointment Order”) and gave the parties until January
                                  28   22, 2021 to object to its terms. Dkt. No. 522. Plaintiffs have filed a notice that they have no
                                          Case 3:14-cv-02346-JCS Document 527 Filed 01/27/21 Page 2 of 2




                                   1   objections to the terms of the Court’s Proposed Appointment Order. Dkt. No. 524. UBH has filed

                                   2   two objections, Dkt. No. 525, which the Court overrules.

                                   3          First, UBH objects on the basis that “the terms of the Order usurp UBH’s discretionary

                                   4   authority as Plan Administrator to apply the plan terms under ERISA or the applicable plans.”

                                   5   This objection relates to certain language UBH requested in the parties’ proposed appointment

                                   6   order referring to the discretion of the plan administrator and which the Court did not include in its

                                   7   proposed appointment order. See Dkt. No. 497 (Parties’ Joint Submission Regarding Appointment

                                   8   of Special Master), Ex. 8 (redline version comparing parties’ proposed appointment orders). The

                                   9   language UBH would have the Court include does not relate to the specific duties of the Special

                                  10   Master but instead, to the degree of deference to which UBH is entitled with respect to the

                                  11   reprocessing remedy. In its Remedies Order, the Court addressed this issue in detail when it set

                                  12   forth the parameters of the reprocessing remedy. See, e.g., Dkt. No. 491 at 54-55. Moreover, the
Northern District of California
 United States District Court




                                  13   Special Master and the parties are familiar with the Court’s rulings, including those related to the

                                  14   degree of discretion to which the plan administrator is (or is not) entitled on reprocessing. The

                                  15   vague references to the plan administrator’s discretion that UBH proposes be included in the

                                  16   appointment order do nothing to clarify the Court’s conclusions and will more likely cause

                                  17   confusion. Therefore, the objection is overruled.

                                  18          Second, UBH “re-states and preserves its general opposition and objection to the

                                  19   reprocessing remedy and the appointment of a Special Master.” Dkt. No. 525. The Court

                                  20   addressed UBH’s opposition to the reprocessing remedy and the appointment of a Special Master

                                  21   in its Remedies Order. For the reasons stated therein, UBH’s objection is overruled.

                                  22          Accordingly, the Court will appoint Mr. Douglas Young as Special Master in this case, as

                                  23   set forth in the Court’s separately filed Order Appointing Special Master.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 27, 2021

                                  27                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
                                                                                         2
